           Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 1 of 15                             FILED
                                                                                             2020 Nov-04 PM 03:42
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHEASTERN DIVISION

TINA VORDING,                                   )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No. 4:19-cv-01029-JHE
                                                )
COMMISSIONER OF SOCIAL SECURITY,                )
                                                )
           Defendant.                           )


                                MEMORANDUM OPINION1

       Plaintiff Tina Vording (“Vording”) seeks review, pursuant to 42 U.S.C. § 405(g), § 205(g)

of the Social Security Act, of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying her application for a period of disability and disability

insurance benefits (“DIB”). (Doc. 1). Vording timely pursued and exhausted her administrative

remedies. This case is therefore ripe for review under 42 U.S.C. § 405(g). The undersigned has

carefully considered the record and, for the reasons stated below, the Commissioner’s decision is

AFFIRMED.

                                 Factual and Procedural History

       On March 23, 2016, Vording protectively filed for a period of disability and DIB, alleging

disability beginning May 23, 2012. (Tr. 171-72). The Commissioner initially denied Vording’s

claim on August 11, 2016 and Vording requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 84-88, 91-92). The ALJ held a hearing on April 12, 2018 and subsequently denied




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 14).
                                                    1
           Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 2 of 15




Vording’s claim on August 15, 2018. (Tr. 15-31, 37-61). Vording sought review by the Appeals

Council, but it denied her request for review on May 20, 2019. (Tr. 1-6). On that date, the ALJ’s

decision became the final decision of the Commissioner. On July 2, 2019, Vording initiated this

action. (See doc. 1).

       Vording was forty-two on her alleged onset date and forty-eight on the date of the ALJ’s

decision. (Tr. 18-31, 43). Vording has past relevant work as an intake clerk at a community action

center, a combination job of dispatcher, a tow-truck driver, a home health attendant, a school-bus

driver, and a lunchroom supervisor and has a high school education. (Tr. 29, 212-219).

                                        Standard of Review2

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). This Court must

“scrutinize the record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

Substantial evidence is “such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id.

       This Court must uphold factual findings supported by substantial evidence. However, it

reviews the ALJ’s legal conclusions de novo because no presumption of validity attaches to the




       2
         In general, the legal standards applied are the same whether a claimant seeks disability
insurance benefits (“DIB”) or SSI. However, separate, parallel statutes and regulations exist for
DIB and SSI claims. Therefore, citations in this opinion should be considered to refer to the
appropriate parallel provision as context dictates. The same applies to citations for statutes or
regulations found in quoted court decisions.
                                                     2
           Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 3 of 15




ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala, 985 F.2d 528,

531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law, or if the ALJ

fails to provide the court with sufficient reasoning for determining the proper legal analysis has

been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d 1143, 1145-

46 (11th Cir. 1991).

                               Statutory and Regulatory Framework

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder.3 The Regulations define “disabled” as “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to

disability benefits, a claimant must provide evidence of a “physical or mental impairment” which

“must result from anatomical, physiological, or psychological abnormalities which can be shown

by medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is disabled.

20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)     whether the claimant is currently employed;
       (2)     whether the claimant has a severe impairment;
       (3)     whether the claimant’s impairment meets or equals an impairment listed
               by the [Commissioner];
       (4)     whether the claimant can perform his or her past work; and
       (5)     whether the claimant is capable of performing any work in the national
               economy.



       3
         The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499.

                                                     3
         Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 4 of 15




Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);

accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has

satisfied steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                            Findings of the Administrative Law Judge

       After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

       At Step One, the ALJ found Vording has not engaged in substantial gainful activity since

May 23, 2012, the alleged onset date of her disability. (Tr. 21). At Step Two, the ALJ found

Vording has the following severe impairments: morbid obesity, degenerative joint disease, sleep-

related breathing disorder, diabetes mellitus, peripheral neuropathy, carpal tunnel syndrome,

lymphedema, anxiety disorders, and major depressive disorder. (Tr. 21). At Step Three, the ALJ

found that Vording does not have an impairment or a combination of impairments that meets or

medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

21).

       Before proceeding to Step Four, the ALJ determined Vording’s residual functioning

capacity (“RFC”), which is the most a claimant can do despite her impairments. See 20 C.F.R. §

404.1545(a)(1). The ALJ determined Vording had the RFC

       to perform light work with the following limitations: the claimant cannot climb
       ladders, ropes and scaffolds and is limited to frequent stooping and occasional

                                                    4
            Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 5 of 15




       kneeling, crouching, and crawling. She is limited to frequent handling and fingering
       bilaterally. The claimant cannot be exposed to workplace hazards such as moving
       mechanical parts and high, exposed places. She is capable of simple and complex
       tasks, but not at a production-rate pace. The claimant has the ability to make simple
       work- related decisions and can tolerate occasional interaction with the public and
       occasional interaction with co-workers; and she can accept instructions and respond
       appropriately to supervisors, where the interaction occurs occasionally throughout
       the workday.

(Tr. 24).

       At Step Four, the ALJ determined that Vording could not perform her past relevant work

as a combination job of dispatcher, a tow-truck driver, a home health attendant, a school-bus driver,

and a lunchroom supervisor. (Tr. 29). At Step Five, the ALJ found that, based on Vording’s age,

education, work experience, and RFC, jobs exist in significant numbers in the national economy

that Vording could perform: specifically, an assembler, sorter, and a cleaner in a housekeeping

setting. (Tr. 30). Therefore, the ALJ determined Vording has not been under a disability and denied

her claim. (Tr. 30).

                                                Analysis

       Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or if improper legal standards were applied, “[t]his does not relieve the

court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).

       Vording raises four issues. First, Vording contends the ALJ failed to accord proper weight

to the opinion of Dr. Janie T. Teschner, Vording’s treating physician, and failed to clearly articulate

specific reasons for discounting it. (Doc. 17-25). Next, Vording argues the ALJ failed to give


                                                      5
         Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 6 of 15




Vording’s obesity proper consideration pursuant to SSR 02-01. (Id. at 28-29). Third, Vording

claims the ALJ improperly applied the Eleventh Circuit pain standard and erred in evaluating the

credibility of her complaints. (Id. at 29-37). Finally, Vording argues the ALJ’s decision was not

based on substantial evidence. (Id. at 37). Specifically, Vording alleges the ALJ erred in reliance

on vocational expert (“VE”) testimony because the hypothetical question did not accurately state

Vording’s pain level or her residual functional capacity. (Id. at 37-38).

           The ALJ Properly Considered Dr. Teschner’s Opinion

       A treating physician’s testimony is entitled to “substantial or considerable weight unless

‘good casue’ is shown to the contrary.” Crawford v. Comm’r of Soc. Sec., 363 F.3D 1155,1159

(11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). When

determining the weight given to a physician’s opinion, an ALJ considers numerous factors,

including the examining and treating relationship the medical source had with the claimant, the

evidence the medical source presents to support the opinion, how consistent the opinion is with

the record as a whole, and the specialty of the medical source. See 20 C.F.R. §§ 404.1527(c).

Additionally, “good cause” exists for an ALJ to not give a treating physician’s opinion substantial

weight when the: “(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent

with the doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232,1241 (11th Cir. 2004)

(citing Lewis, 125 F.3d at 1440); see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir.

1991) (holding that “good cause” existed where the opinion was contradicted by other notations

in the physician’s own record).

       The record does not contain a great deal of information regarding Dr. Teschner’s treatment

of Vording, but what is there begins with Vording’s visit to Dr. Teschner at Mercy Medical Clinic

on February 5, 2015. (Tr. 372-77). At that visit, Vording complained of back pain, swelling, and
                                                     6
           Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 7 of 15




neuropathy, and sought a referral to UAB. (Tr. 375). Dr. Teschner’s notes indicate the reported

severity of Vording’s symptoms was “10.” (Tr. 375). Dr. Teschner reviewed and reconciled

Vording’s medications and ordered refills of some of them. (Tr. 377).

       Dr. Teschner provided a physical capacities form on September 6, 2017. (Tr. 504). Dr.

Teschner indicated Vording: could sit upright for one hour at a time; could stand one hour at a

time; would be lying down, sleeping, or sitting 4 hours in a workday; and would miss more than 5

days of work in a 30-day period, due to lumbar radiculopathy. (Tr. 26, 504). On March 6, 2018,4

Dr. Teschner performed a physical examination at the request of Vording’s attorney. (Tr. 735-42).

“Her physical findings included antalgic gait, reducible right ventral hernia, right fifth-digit ulnar

deviation, lumbar tenderness and decreased range of motion, positive straight-leg-raising test,

reduced right lower extremity strength, reduced bilateral grip strength and dexterity.” (Tr. 26, 735-

42). Dr. Teschner completed a second physical capacities form on April 8, 2018 in which she

indicated Vording: “was capable of lifting up to 5 pounds occasionally, she would miss 7 to 8 days

of work in a 30-day period, and her medications would cause numerous side effects.” (Tr. 26, 743).

       The ALJ accorded partial weight to Dr. Teschner’s opinions for several reasons. First, the

ALJ indicated that Dr. Teschner’s examining and treating relationship with Vording was “short

[and] limited to one contracted examination.” (Tr. 27). The ALJ also found Dr. Teschner’s

opinions inconsistent with findings from the whole record, including other treating and examining

physicians’ opinions, and Vording’s own testimony. (Tr. 27-28). Third, Dr. Teschner did not state

a basis for the physical limitations presented in the April 2018 opinion and failed to note any

specific medications responsible for Vording’s alleged side effects. (Tr. 26). Finally, the ALJ




       4
         The ALJ’s opinion erroneously described this examination as having occurred on “March
6, 2016,” (tr. 27), but there is no indication that this is anything other than a typographical error.
                                                      7
         Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 8 of 15




rejected the mental limitations Dr. Teschner imposed on the basis that no evidence in the record

supports that Dr. Teschner has any expertise in mental health. (Tr. 28).

       At the outset, the ALJ’s analysis of Dr. Teschner’s opinion is based, at least in part, on a

mischaracterization of the treating relationship between Vording and Dr. Teschner. It is true that

Dr. Teschner examined Vording at the request of her counsel in 2018, but the ALJ ignored that the

treating relationship extended back to 2015 and consisted of more than just that examination.

Although Dr. Teschner’s notes from 2015 are sparse, they exist. The Commissioner attempts to

salvage this by arguing that “[t]he ALJ’s statement that Dr. Teschner only examined Plaintiff on

one occasion accurately applies to her September 6, 2017 opinion.” (Doc. 18 at 12). On the

contrary, the ALJ specifically referenced a single “contracted examination,” which does not

describe the February 2015 visit to Dr. Teschner for treatment—but does describe the 2018

examination.

       While the ALJ clearly acknowledged the visit to Mercy Medical Clinic in February 5, 2015,

in describing Vording’s treatment history, (tr. 26), the only reasonable conclusion is that the ALJ

made a factual error in failing to specifically tie that visit to Dr. Teschner. That does not

necessarily require remand, though. “Where an ALJ makes a factual error, the error will be

considered harmless if it is clear that the error did not affect the ALJ’s ultimate determination.”

Jacobus v. Comm’r of Soc. Sec., 664 F. App’x 774, 776 (11th Cir. 2016) (citing Diorio v. Heckler,

721 F.2d 726, 728 (11th Cir. 1983)). Considering the record, as well as the rest of the reasons the

ALJ cited, the ALJ’s factual error was harmless.

       Rather than relying solely or primarily on the treating relationship, the ALJ found Dr.

Teschner’s opinion was not bolstered by the evidence. This was good cause to discount it.

Specifically, the ALJ found Dr. Teschner’s opinion lacking because it was not clear whether Dr.



                                                    8
           Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 9 of 15




Teschner had Vording’s “entire medical record before reaching her conclusions,” as the March

2018 examination was based on history provided by Vording herself. (Tr. 27). This is supported

by the fact that Dr. Teschner reported there was no MRI of the lumbar spine for review, despite

two such MRIs of the lumbar spine in the record: an MRI performed on March 12, 2015, (tr. 523,

735-42), and a second MRI on August 13, 2015, (tr. 526). Additionally, as discussed in the ALJ’s

opinion, a June 2016 visit to Dr. Celtin Robertson, an examining physician, showed a normal gait,

no lumbar tenderness, normal gross/fine motor skills, and a negative straight-leg-raising test. (Tr.

26, 494-498). The ALJ noted that Vording’s back pain “has been conservatively treated, with no

recommendations for surgery . . . .” (Tr. 27). Furthermore, the ALJ determined Dr. Teschner’s

limitations were inconsistent with Vording’s ability to work part-time as an intake clerk,

interviewing applicants and entering data into the computer, which Vording was actually doing at

the time of the hearing. (Tr. 27-28, 44-45, 495). Finally, the ALJ had previously noted Dr.

Teschner’s April 2018 opinion was cursory on some points: she failed to provide any evidence in

support of the physical limitations she cited and failed to indicate which medications were causing

Vording’s alleged side effects. (Tr. 26). This was also good cause to discount the opinion. Based

on this, the ALJ did not err in declining to afford Dr. Teschner’s opinion controlling weight.5

            The ALJ Properly Considered Vording’s Obesity

       Next, Vording argues that the ALJ failed to give her obesity proper consideration pursuant

to SSR 02-01p. (Doc. 17 at 28-29). The Ruling provides that, at step three of the sequential

evaluation, the agency “will not make assumptions about the severity or functional effects of

obesity combined with other impairments,” but “will evaluate each case based on the information



       5
         The undersigned notes that Vording’s argument boils down to a single sentence: “The
explanation given by the ALJ for not accepting the opinion of the treating physician was not
adequate.” (Doc. 17 at 28). The explanation’s inadequacies are left entirely to the imagination.
                                                     9
        Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 10 of 15




in the case record.” SSR 02-01p, ¶ 7. The ALJ found Vording did not have “an impairment or

combination of impairments” that met or equaled the severity of listed impairments. (Tr. 21-23).

Specifically, the ALJ noted his consideration at step three of Vording’s morbid obesity in

combination with other impairments, despite there being no listing for obesity in 20 C.F.R. Part

404, Subpart P, Appendix 1. (Tr. 22).

       Vording cites Early v. Astrue, 481 F.Supp. 2d 1233, 1239-1240 (N.D. Ala. 2007) (stating

“when a claimant has multiple impairments they must be considered in combination) in support of

reversal for failure to consider obesity. The Eleventh Circuit has emphasized “an ALJ’s statement

that he has considered the combined effect of a claimant’s impairments at step three is sufficient

to establish that the ALJ considered the impairments in combination throughout the sequential

evaluation.” (Doc. 18 at 14) (citing Wilson v. Barnhart, 284 F.3d 1219, 1224-25 (11th Cir. 2002).

The ALJ notes, pursuant to SSR 02-01p, “I have evaluated claimant’s obesity and accompanying

impairments in terms of their possible effects on the claimant’s ability to work.” (Tr. 27).

Furthermore, in the RFC assessment, the ALJ includes a specific analysis in regard to Vording’s

morbid obesity in combination with “degenerative joint disease, sleep apnea, neuropathy, carpal

tunnel syndrome, and lymphedema,” finding Vording’s obesity warranted “a reduction to a

restricted range of light work.” (Tr. 26-27). Consequently, the ALJ’s consideration of obesity

combined with other impairments at step three of the sequential process and as part of the RFC

assessment reflects the ALJ’s adequate evaluation.

           The ALJ Properly Applied the Pain Standard in Evaluation of Subjective
           Complaints

       Vording’s third challenge is to the ALJ’s application of the Eleventh Circuit “pain

standard” and evaluation of her subjective complaints. The Eleventh Circuit “has established a

three part ‘pain standard’ that applies when a claimant attempts to establish disability through his


                                                     10
        Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 11 of 15




or her own testimony of pain or other subjective symptoms. The pain standard requires (1)

evidence of an underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain arising from that condition or (3) that the objectively

determined medical condition is of such a severity that it can be reasonably expected to give rise

to the alleged pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). Subjective testimony

supported by medical evidence satisfying the standard is sufficient to support a finding of

disability. Id. However, the ALJ may still make a credibility determination on the claimant’s

statements about the intensity and effect of that pain. See Foote v. Chater, 67 F.3d 1553, 1561-62

(11th Cir. 1995); Hogard v. Sullivan, 733 F. Supp. 1465, 1469 (M.D. Fla. 1990). The ALJ’s

adverse credibility determination must be supported by “explicit and adequate reasons,” Holt, 921

F.2d at 1223, and substantial evidence, see Foote, 67 F.3d at 1561-62. An ALJ’s clearly articulated

credibility determination will not be disturbed if supported by substantial evidence. Petteway v.

Comm’r of Soc. Sec., 353 F. App’x 287, 288 (11th Cir. 2009).

       When evaluating the credibility of a claimant’s statements regarding the intensity,

persistence, or limiting effects of her symptoms, the ALJ considers all evidence, objective and

subjective. See 20 C.F.R. §§ 404.1529, 416.929; SSR 16-3p, 2017 WL 5180304 at *4-5. The ALJ

may consider the nature of a claimant’s symptoms, the effectiveness of medication, a claimant’s

method of treatment, a claimant’s activities, and any conflicts between a claimant’s statements and

the rest of the evidence. See 20 C.F.R. §§ 404.1529(c)(3), (4), 416.929(c)(3), (4), 416.929(c)(3),

(4); SSR 96-7p, SSR 16-3p, 2017 WL 5180304 at *4-5. In determining whether substantial

evidence supports an ALJ’s credibility determination, “[t]he question is not … whether the ALJ

could have reasonably credited [the claimant’s] testimony, but whether the ALJ was clearly wrong

to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x 935,939 (11th Cir. 2011). If an ALJ



                                                    11
            Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 12 of 15




discredits a claimant’s subjective complaints, “he must articulate explicit and adequate reasons for

doing so.” Wilson v. Comm’r of Soc. Sec., 284 F.3d 1219,1225 (11th Cir. 2002).

        After considering the evidence, the ALJ cited the appropriate standard and found Vording’s

medically determinable impairments could reasonably be expected to cause some of the alleged

symptoms, but then determined Vording’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” (Tr. 25). Vording states that the ALJ’s analysis of her subjective

complaints “is deficient,” appearing to imply the ALJ incorrectly discredited Vording’s testimony

based on the lack of objective evidence and failed to articulate his reasons for doing so. (Doc. 17

at 29-37).6 However, the ALJ partially credited Vording’s subjective complaints when he limited

Vording to a restricted range of light work, conceding that Vording has physical and mental

limitations, but concluding they did not rise to the level of total disability. (Tr. 27).

        At the hearing, Vording testified she was unable to work full time due to neuropathy,

lymphedema, back pain, carpal tunnel syndrome, and anxiety. (Tr. 47-53). Vording testified

experiencing level 7 pain in her hands and feet and that she is unable to stand up without leaning

over but notes she has not had any treatment specifically for her back. (Tr. 48, 54-55). Vording

testified that she had recently begun wearing wrist braces to see if they would improve her carpal

tunnel, but they hindered her ability to reach the mouse and type while working. (Tr. 48). Vording




        6
          The Commissioner notes that Vording suggests that her subjective complaints establish
total disability without pointing to specific errors the ALJ allegedly committed in assessing her
complaints. (Doc.18 at 15). Vording’s argument provides little to no analysis and could be
considered waived or abandoned; however, the court will address the claim for the sake of the
implied argument. See Ammons v. Saul, No. 4:19-CV-00495-SGC, 2020 WL 4335815 (N.D. Ala.
July 28, 2020) ( The Court agreed with Commissioner’s argument that the plaintiff’s failure to
discuss the ALJ’s decision or “point to any specific error” should result in waiver or abandonment
of the argument entirely).
                                                       12
            Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 13 of 15




also testified that, as a result of her lymphedema, she is unable to wear shoes or cannot have them

tied. (Tr. 51-52). Vording lives with her 15-year old son who helps her get dressed and wraps her

legs to reduce swelling. (Tr. 52). In regard to additional limitations, Vording testified that she could

not sit in a wooden chair for more than 15 minutes, is incapable of picking up boxes of files from

the floor at work, and struggles to grocery shop by herself. (Tr. 49, 54).

        The ALJ found Vording’s subjective complaints are not entirely consistent with the

medical evidence in the record. Specifically, the ALJ stated:

        The Claimant has physical and mental limitations, but they do not rise to the level
        of disability. Her back impairment has been conservatively treated, with no
        recommendations for surgery; and she has not received any recent treatment for
        sleep apnea. The claimant has reported pain, but her reports of severe pain have
        been intermittent; and her edema also has fluctuated, with no swelling reported at
        some visits. The claimant’s swelling decreased after diagnosis and treatment of
        lymphedema. The claimant has recently received braces for carpal tunnel
        syndrome, and records do not show that daytime wear has been recommended. The
        claimant has reported significant limitations in her activities of daily living, but
        these limitations cannot be verified with a reasonable degree of certainty and they
        are inconsistent with the weight of the evidence, including the claimant’s ability to
        work part time doing intake for Community Action. This job involves walking up
        and down the hall to greet people coming in to apply for benefits and entering their
        information into the computer to determine if they qualify. The claimant has
        reported social anxiety and some degree of isolation, but she has been able to work
        and handle her own medical care. She reported difficulty performing her job, but
        the assistant director at Community Action reported that the claimant had very few
        limitations.

(Tr. 27).

        Substantial evidence supports these findings by the ALJ. In June 2013, CRNP Raymond

Doty noted tenderness in the lumbar spine and edema in the legs, but also normal musculoskeletal

range of motion, muscle strength, and stability in the extremities. (Tr. 384). In July 2013, Vording

had x-rays done on her back that showed spondylosis at the L5-S1 joint and mild degenerative

joint disease. (Tr. 386-389). In August 2015, Vording underwent a lumbar MRI, which showed

severe right and moderate left facet degenerative change at L5-S1, but no spinal cord or foraminal

                                                      13
        Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 14 of 15




narrowing and no nerve root impingement. (Tr. 431-436). In November 2015, Vording was placed

on tramadol for the back pain and encouraged to remain consistent with medication by examining

physician, Dr. Odjegba. (Tr. 443-448). Examination notes throughout Vording’s primary care at

Quality of Life Health Services from 2013 to 2017 show that she was evaluated for edema and that

the condition was intermittent with pitting edema only being noted a few times out of

approximately two dozen visits. (Tr. 25, 378-474, 475-482, 483-492). Vording’s pain level ranged

from zero to level 8, with the majority of her visits reporting pain below moderate. (Tr. 25, 653-

734).

        The ALJ appropriately considered Vording’s subjective complaints of pain and articulated

sufficient and appropriate reasons for finding that her testimony was not entirely consistent with

the medical evidence. In the absence of any argument from Vording that shows the ALJ incorrectly

evaluated the medical evidence, substantial evidence supports the ALJ’s decision to discredit

Vording’s allegations.

           The ALJ’s Determination is Supported by Substantial Evidence

        Vording’s final argument is that the VE’s testimony is not supported by substantial

evidence because it was based on an inaccurate and incomplete hypothetical. (Doc. 17 at 37).

Specifically, Vording contends that “the hypothetical question relied upon did not accurately state

[Vording’s] pain level or her residual functional capacity” but instead assumed Vording could

perform light work. (Id.). The undersigned disagrees.

        “In order for a vocational expert’s testimony to constitute substantial evidence, the ALJ

must pose a hypothetical question which comprises all of the claimant’s impairments. Wilson v.

Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). “The hypothetical need only include the

claimant’s impairments, not each and every symptom of the claimant.” Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007). Further, the ALJ is “not required to include
                                                    14
        Case 4:19-cv-01029-JHE Document 20 Filed 11/04/20 Page 15 of 15




findings in the hypothetical that the ALJ had properly rejected as unsupported.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).

       Here, the ALJ found that the evidence demonstrated Vording could not perform her past

relevant work; however, there are jobs that exist in significant numbers in the national economy

Vording can perform such as assembler, sorter, and cleaner in a housekeeping setting. (Tr. 30).

The ALJ’s hypothetical questions to the VE fully accounted for Vording’s impairments and

limitations, as demonstrated by the medical evidence of record, which is all that is required of the

ALJ. See Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999); McSwain v. Bowen, 814 F.2d 617,

619-20 (11th Cir. 1987). Significantly, Vording fails to specify what information was incorrectly

stated by the ALJ or left out by the hypotheticals posed to the VE. Accordingly, the ALJ did not

commit reversible error in relying on them.

                                              Conclusion

       For the reasons set forth herein, and upon careful consideration of the administrative record

and memoranda of the parties, the decision of the Commissioner of Social Security denying

Vording’s claim for a period of disability and DIB is AFFIRMED, and this action is DISMISSED

WITH PREJUDICE. A separate order will be entered.

       DONE this 4th day of November, 2020.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE




                                                    15
